Citation Nr: 1534319	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatry disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In February 2015 the Board reopened the Veteran's claim and broadened the issue of service connection, to include both PTSD and a psychiatric disorder other than PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary because the medical opinion obtained pursuant to the Board's February 2015 remand is not adequate.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board "confers on the veteran as a matter of law, the right to compliance with the remand orders" and that the Board errs when it fails to ensure compliance with the terms of the remand).  

Specifically, in the February 2015 remand, the Board requested that the Veteran be afforded a VA examination and that the examiner provide an opinion with a complete rationale as to whether the Veteran has a psychiatric disability, to include anxiety, depression, and a psychosis not otherwise specified (NOS) that manifested during or as a result of active military service.  Subsequently, on VA examination in May 2015 the examiner concluded that the Veteran's current diagnoses include delusional disorder, cocaine use disorder, and a cannabis use disorder.  Unfortunately the examiner's opinion is inadequate as he concluded that, given that the Veteran during the examination did not want to disclose information regarding his active service, his delusional disorder was less likely than not related to service.  (As for the cocaine used disorder and cannabis use disorder, the Board notes that pursuant to 38 C.F.R. § 3.301, service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.)  The May 2015 VA examiner in rendering the opinion did not consider other pertinent evidence of record to include the Veteran's service in Korea, military occupational specialty as an infantryman, or his report that his inservice stressors included losing friends and people whom he knew during service.  See Veteran's service personnel records, DD 214, and July 2010 VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  

Further review of the record also shows that there are outstanding records from the Social Security Administration (SSA) that need to be obtained.  In a statement in April 1996 the Veteran reported that he applied for SSA benefits and that his claim for years was denied.  A VA letter in February 2004 (associated with his Virtual VA file) shows that the Veteran was receiving Social Security Income benefits.  As there may be underlying medical records at SSA that are relevant to the issue on appeal, an effort needs to be made to obtain them.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In addition to any records that the Veteran identifies, obtain and associate all pertinent SSA records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards obtain an addendum opinion from the VA examiner who conducted the VA examination in May 2015.  If this examiner is unavailable, an opinion should be obtained from another appropriate examiner.  The claims file must be made available to the examiner for review of the case.  After reviewing the claims folder the examiner is asked to address the following:
   
a.) Identify/diagnose all current psychiatric disabilities.  

b.) For each identified psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the disorder was incurred during service.  The examiner is asked to address the Veteran's DD 214 and service personnel records that show that he was an infantryman and served in Korea during his active service from October 1968 to May 1970, as well as his report on the July 2010 VA examination that he lost friends and people whom he knew during service.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. Finally, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2014).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

